DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 25 is objected to because of the following informality: “cartridge body bottom” in line 5 should read “bottom of said cartridge body”.
Claim 26 is objected to because of the following informality: “cavities” in line 16 should read “cavities;”.
Claim 29 is objected to because of the following informality: “cartridge body bottom” in line 5 should read “bottom of said cartridge body”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Scirica et al. (US 2013/0098969), hereinafter Scirica, in view of Morgan et al. (US 2012/0292367), hereinafter Morgan.
Regarding claim 21, Scirica discloses a stapling instrument (the “instrument” described in Paragraphs 0046, 0047, 0063, 0064, 0073, 0018, and 0011), comprising:
a housing (the “housing” described in Paragraphs 0073, 0018, and 0011);
a shaft (the “elongated body”/“elongated shaft member”/“elongated member” described in Paragraphs 0011, 0018, 0046, 0047, 0049, 0063, and 0073) extending from said housing (the “housing” described in Paragraphs 0073, 0018, and 0011) (Paragraphs 0011, 0018, 0046, and 0073);
a cartridge jaw (31 in Figures 1 and 5);
an anvil jaw (34 and 35 collectively in Figures 1 and 5) rotatable relative to said cartridge jaw (31) (Paragraphs 0048, 0049, and 0058);
a firing drive (162 and 160 collectively in Figures 1 and 9), comprising:
a firing member (162) including:
a first cam (188 in Figures 1 and 8-10) configured to engage said cartridge jaw (31) during a firing stroke (apparent from Figures 8-10, Paragraph 0069); and
a second cam (180 in Figure 1) configured to engage said anvil jaw (34 and 35 collectively) during said firing stroke (Paragraphs 0067, 0068, and 0070); and
a replaceable staple cartridge (32 in Figures 1-3, 6, and 7) seatable in said cartridge jaw (31) (Paragraph 0053), comprising:
a cartridge body (body of 32 shown in Figure 1), comprising:
a deck (top surface of 32 shown in Figure 1) including a proximal end (left end in Figure 1) and a distal end (right end in Figure 1) (apparent from Figure 1);
a longitudinal slot (the “longitudinal slot 185” described in Paragraphs 0056, 0071, and 0072) extending from said proximal end toward said distal end (apparent from Figure 1, Paragraphs 0056, 0071, and 0072); and
longitudinal rows of staple cavities (146 in Figure 1) defined in said deck (top surface of 32 shown in Figure 1) (apparent from Figure 1, Paragraph 0056);
staples (33 in Figure 1) removably stored in said staple cavities (146) (Paragraph 0056); and
a sled (140 in Figures 8-12) movable from a proximal unfired position to a distal fired position during said firing stroke to eject said staples (33) from said staple cavities (146), wherein said sled (140) comprises a knife (174 in Figures 8-12) that moves within said longitudinal slot (the “longitudinal slot 185” described in Paragraphs 0056, 0071, and 0072) during said stroke (Paragraphs 0056, 0071, and 0072).
However, Scirica does not expressly disclose: the firing drive comprises an electric motor configured to drive said firing member distally through said firing stroke.
Morgan teaches that it was known to provide a firing drive (20, 110, 112, 90, 84, 65, 68, 70, 72, 74, 78, 80, 120, 122, 124, 48, 52a-c, 50, 54, 56, 36, and 32 collectively in Figures 4-10) comprising an electric motor (65 in Figures 7-10) configured to drive a firing member (32 in Figures 3-6) distally through a firing stroke, in order to allow an operator to easily control the firing stroke of the firing member (32) by pulling and releasing a firing trigger (20 in Figures 1, 2, and 7-10) in communication with the electric motor (65), and provide the operator with a measure of control of a cutting/fastening operation (Paragraphs 0202-0205).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Scirica to incorporate the teachings of Morgan by providing the firing drive (162 and 160 collectively) of Scirica with an electric motor configured to drive said firing member (162 of Scirica) distally through said firing stroke, because doing so would allow an operator to easily control the firing stroke of the firing member by pulling and releasing a firing trigger in communication with the electric motor, and provide the operator with a measure of control of a cutting/fastening operation.
Regarding claim 22, Scirica discloses that said cartridge body (body of 32) comprises a wall (shown circled in an annotated version of Figure 1 of Scirica, hereinafter Figure 1x, below) extending upwardly from said deck (top surface of 32 shown in Figure 1) at said proximal end (apparent from Figure 1x below), and that said knife (174) is positioned adjacent said wall (shown circled in Figure 1x below) when said sled (140) is in said proximal unfired position (apparent when Figure 1x is viewed in relation to Figure 10).

    PNG
    media_image1.png
    726
    1131
    media_image1.png
    Greyscale

Figure 1x: an annotated version of Figure 1 of Scirica
Regarding claim 23, Scirica discloses that said knife (174) is deployable from an undeployed position (shown in Figures 9 and 12) to a deployed position (shown in Figures 10 and 11) (Paragraph 0071), and that said knife (174) is in said deployed position (shown in Figures 10 and 11) during said firing stroke (Paragraph 0072).
Regarding claim 24, Scirica discloses that said staple cartridge (32) further comprises staple drivers (134 in Figures 1 and 6) movably positioned in said staple cavities (146) (Paragraph 0056), wherein said sled (140) comprises ramps (144 in Figures 1 and 11) configured to engage said staple drivers (134) during said firing stroke to eject said staples (33) from said staple cavities (146) (Paragraphs 0055, 0056, and 0070).
Regarding claim 25, Scirica discloses that said staple cartridge (32) further comprises a retainer (135 in Figure 1) attached to said cartridge body (body of 32) (Paragraph 0056), wherein each said staple cavity (146) comprises an upper opening defined in said deck (top surface of 32 shown in Figure 1) (apparent from Figure 1) and a bottom opening defined in a bottom of said cartridge body (body of 32) (Paragraphs 0056 and 0057), and wherein said retainer (135) extends at least partially under said cartridge body bottom to prevent said staple drivers (134) from falling out of the bottom openings of said staple cavities (146) (Paragraphs 0056 and 0057, clear from Figure 1).
Regarding claim 26, Scirica discloses a stapling instrument (the “instrument” described in Paragraphs 0046, 0047, 0063, 0064, 0073, 0018, and 0011), comprising:
a cartridge jaw (31 in Figures 1 and 5);
an anvil jaw (34 and 35 collectively in Figures 1 and 5);
a firing drive (162 and 160 collectively in Figures 1 and 9), comprising:
a firing member (162) including:
a first cam (188 in Figures 1 and 8-10) configured to engage said cartridge jaw (31) during a firing stroke (apparent from Figures 8-10, Paragraph 0069); and
a second cam (180 in Figure 1) configured to engage said anvil jaw (34 and 35 collectively) during said firing stroke (Paragraphs 0067, 0068, and 0070); and
a replaceable staple cartridge (32 in Figures 1-3, 6, and 7) seatable in said cartridge jaw (31) (Paragraph 0053), comprising:
a cartridge body (body of 32 shown in Figure 1), comprising:
a deck (top surface of 32 shown in Figure 1) including a proximal end (left end in Figure 1) and a distal end (right end in Figure 1) (apparent from Figure 1);
a longitudinal slot (the “longitudinal slot 185” described in Paragraphs 0056, 0071, and 0072) extending from said proximal end toward said distal end (apparent from Figure 1, Paragraphs 0056, 0071, and 0072); and
longitudinal rows of staple cavities (146 in Figure 1) defined in said deck (top surface of 32 shown in Figure 1) (apparent from Figure 1, Paragraph 0056);
staples (33 in Figure 1) removably stored in said staple cavities (146) (Paragraph 0056);
staple drivers (134 in Figures 1 and 6) movably positioned in said staple cavities (146) (Paragraph 0056); and
a sled (140 in Figures 8-12) movable from a proximal unfired position to a distal fired position during said firing stroke to eject said staples (33) from said staple cavities (146), wherein said sled (140) comprises ramps (144 in Figures 1 and 11) configured to engage said staple drivers (134) during said firing stroke to eject said staples (33) from said staple cavities (146) (Paragraphs 0055, 0056, and 0070), and wherein said sled (140) comprises a knife (174 in Figures 8-12) that moves within said longitudinal slot (the “longitudinal slot 185” described in Paragraphs 0056, 0071, and 0072) during said stroke (Paragraphs 0056, 0071, and 0072).
However, Scirica does not expressly disclose: the firing member is motor-driven.
Morgan teaches that it was known to drive a firing member (32 in Figures 3-6) by a motor (65 in Figures 7-10), in order to allow an operator to easily control a firing stroke of the firing member (32) by pulling and releasing a firing trigger (20 in Figures 1, 2, and 7-10) in communication with the motor (65), and provide the operator with a measure of control of a cutting/fastening operation (Paragraphs 0202-0205).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Scirica to incorporate the teachings of Morgan by driving the firing member (162) of Scirica by a motor, because doing so would allow an operator to easily control a firing stroke of the firing member by pulling and releasing a firing trigger in communication with the motor, and provide the operator with a measure of control of a cutting/fastening operation.
Regarding claim 27, Scirica discloses that said cartridge body (body of 32) comprises a wall (shown circled in Figure 1x above) extending upwardly from said deck (top surface of 32 shown in Figure 1) at said proximal end (apparent from Figure 1x above), and that said knife (174) is positioned adjacent said wall (shown circled in Figure 1x above) when said sled (140) is in said proximal unfired position (apparent when Figure 1x is viewed in relation to Figure 10).
Regarding claim 28, Scirica discloses that said knife (174) is deployable from an undeployed position (shown in Figures 9 and 12) to a deployed position (shown in Figures 10 and 11) (Paragraph 0071), and that said knife (174) is in said deployed position (shown in Figures 10 and 11) during said firing stroke (Paragraph 0072).
Regarding claim 29, Scirica discloses that said staple cartridge (32) further comprises a retainer (135 in Figure 1) attached to said cartridge body (body of 32) (Paragraph 0056), wherein each said staple cavity (146) comprises an upper opening defined in said deck (top surface of 32 shown in Figure 1) (apparent from Figure 1) and a bottom opening defined in a bottom of said cartridge body (body of 32) (Paragraphs 0056 and 0057), and wherein said retainer (135) extends at least partially under said cartridge body bottom to prevent said staple drivers (134) from falling out of the bottom openings of said staple cavities (146) (Paragraphs 0056 and 0057, clear from Figure 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:30AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TANZIM IMAM/Examiner, Art Unit 3731